Citation Nr: 1207761	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy from June 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, inter alia, denied service connection for a bilateral hearing loss disability, tinnitus, and vision problems.  

The  issues of entitlement to service connection for pes planus and a skin rash have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.

2.  A right ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

3.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service. 

4.  The Veteran does not have a current vision disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.     §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A vision disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the April 2006 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service private medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations of his hearing and vision in September 2006.  The examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Veteran has suggested that his audiological examination was inadequate.  Specifically, the Veteran stated that the hearing examiner told him what words she would use during speech discrimination testing, and that he then "had the words in [his] head and did not need to hear them."  The Veteran also argued that the "pressure checking machine . . . took three times on my right ear and more than seven times on my left ear," without further clarifying the effect that the Veteran believed these checks had on his hearing test results.  While the Board has considered the Veteran's allegations of inadequacy, it also notes that the September 2006 examiner is a certified audiologist.  The Board has reviewed the Veteran's September 2006 audiological examination thoroughly for any suggestion from the examiner that the Veteran's test results were in any way invalid or inflated because he was informed of words in advance.  There is no such suggestion in the examination report.  Further, the results of the September 2006 VA examination are consistent with September 2007 private audiological results provided by the Veteran.  The Board, therefore, finds both this examination and the vision examination to be adequate for the purpose of rendering a decision in the instant case.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Legal Criteria - Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Bilateral Hearing Loss and Tinnitus Disability

The Veteran essentially contends that he suffers from bilateral hearing loss and tinnitus as a result of his active duty military service.  The Board will consider these issues together because they involve the application of similar law to similar facts.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).



The Board will address each of the Veteran's ears separately, because the left ear does not have a hearing loss disability for VA purposes, but the right ear does.  With respect to the first Hickson element for the Veteran's claimed left ear hearing loss disability, the September 2006 audiological evaluation noted the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
10
5
0

The report also noted findings on the Maryland CNC speech discrimination examination of 94 percent in the right ear.  A private examination conducted in September 2007 did not provide audiometric data, but noted that the Veteran's "audiogram is normal for pure tone and speech."  The Veteran has not received any treatment for any hearing condition.  Indeed, at no time has the Veteran's left ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  Therefore, the medical evidence of record does not indicate that the Veteran currently has a left ear hearing loss disability for VA purposes, and the Veteran's claim for service connection for a left ear hearing loss disability fails on this basis alone.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A.     § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the first Hickson element for the Veteran's claimed right ear hearing loss disability, the Veteran's speech recognition score at his September 2006 examination was 88 percent.  The September 2007 report of a private audiologist did not confirm these results, and instead noted that the Veteran had normal hearing bilaterally.  Affording the Veteran with the benefit of the doubt, however, the Board finds that the Veteran suffers from a right ear hearing loss disability based on his September 2006 speech recognition score.

With respect to the first Hickson element for the Veteran's claim for service connection for tinnitus, tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran complained at his September 2006 VA examination of tinnitus.  The first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claimed tinnitus.

With the first Hickson element established as to the Veteran's right ear hearing loss disability and tinnitus, the Board will address the second Hickson element, in-service disease or injury.  The Veteran's service treatment records are silent for any complaint of difficulties with his ears or his hearing.  The Veteran notes that he did not receive a separation examination, nor was his hearing tested in his last two years of service.  The Veteran contends, however, that he was exposed to loud jet noise while working as a structural mechanic.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertion credible that he served in close proximity to loud noise during active duty service.  Accordingly, the second Hickson element, in-service injury, is satisfied with respect to the claims for service connection for a right ear hearing loss disability and tinnitus. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the Veteran was provided with an audiological examination in September 2006.  The audiological examiner found that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of in-service acoustic trauma.  In rendering this decision, the examiner reviewed the Veteran's claims file  for any complaint of hearing-related problems in service and found none.  Additionally, the examiner noted that while the Veteran's speech recognition score was 88 percent-indicative of hearing loss for VA purposes-his audiogram was normal.  The examiner noted further that the Veteran did not complain of impaired hearing or tinnitus soon after his release from military service.  Taking all of this into consideration, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not caused by in-service acoustic trauma.

The Veteran additionally provided a private audiological report from September 2007.  In that report, Dr. S.M., an otologic physician, noted the Veteran's contention that he experienced hearing loss since his active duty military service.  Dr. S.M. noted also that the Veteran reported a constant, ringing, bilateral tinnitus.  Dr. S.M. stated that the Veteran's audiogram had normal results for both pure tone and speech recognition, though the audiogram itself was not part of Dr. S.M.'s report.  Dr. S.M. concluded that the Veteran's tinnitus "may possibly have started when he was in the military" with noise exposure, but he further clarified that "we have no corresponding hearing loss associated with it and all of his hearing tests from the military and from [my] office are normal."  Dr. S.M. concluded that without a documented hearing loss, then "certainly [tinnitus] would not be considered service connected."

The Veteran has submitted no competent medical nexus evidence contrary to the opinions cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).  The Board has reviewed the Veteran's claims file, and it has found that the Veteran has never since service complained of or sought treatment for hearing-related problems.

To the extent that the Veteran himself believes that his right ear hearing loss and tinnitus are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that any perceived right hearing loss or tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss and tinnitus have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Veteran stated that he did not seek medical treatment for his hearing loss and tinnitus because a VA Medical Center told him in 1993, while he was seeking treatment for a "rear tooth," that "appointments are virtually impossible to get."  

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the first objective evidence of right ear hearing loss after service is in the September 2006 VA examination, 15 years after his discharge from service.  In April 2008, the Veteran noted that he did not have a separation examination, nor was his hearing tested in his last two years of service.  This contention is consistent with the Board's review of the evidence of record, which indicates that the last audiogram performed on the Veteran in service occurred in August 1989.  The Veteran's hearing was normal for VA purposes at the time of this examination.  Two previous audiological examinations performed in June 1987 and August 1988 were also normal for VA purposes.

Though the Board is mindful of the lack of information regarding the Veteran's hearing at service separation, the Veteran's absence of hearing loss or tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of right ear hearing loss and tinnitus since his active military service, the Board finds that given the totality of the evidence of record, including a normal audiogram for the Veteran's right ear, the Veteran's statements regarding an onset of symptoms during service are not supported by the evidence of record.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus and hearing loss since service, the Veteran did not complain to any clinicians of such symptoms until 2006, and that occurred only in association with the Veteran's claim for benefits.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, could not conclude that the Veteran's current right ear hearing loss and tinnitus were likely related to active duty military service.  A private examiner found no right ear hearing loss and concluded that the Veteran's tinnitus was not likely related to service.

Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinions of the VA examiner and private physician. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's right ear hearing loss and tinnitus disabilities are not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claims fail on that basis.  The benefit sought on appeal is accordingly denied. 

Vision Condition

The Veteran essentially contends that he suffers from a vision condition as a result of exposure to caustic fluids in service.

Regarding the first Hickson element, medical evidence of a current disability, the Veteran has never been diagnosed with a vision condition.  At his September 2006 VA examination, the Veteran denied having any problems with his eyes.  Specifically, the Veteran denied having any visual disturbances, poor vision, eye pain, or discharge.  The Veteran reported having periodic irritation of the eyes, which was resolved by washing the eyes with warm water.  The Veteran reported no past history of treatment for the eyes.  The Veteran had uncorrected visual acuity of 20/70, pinholing to 20/20 in the right eye, and 20/70 -1, pinholing to 20/25 +1 in the left eye.  With correction, the Veteran had 20/20 -2, pinholing to 20/20 and 20/20 in the right eye, and no improvement in the left eye.  The examiner observed that the Veteran had full visual fields.  Physical examination of the eyes was normal.  The corneas were clear and the anterior chambers were without evidence of current or recent inflammation.  There was no scarring of the corneas or any edema related to past hydraulic fluid exposure.  The examiner concluded that the Veteran had no active eye problems.  

The Veteran has presented no other medical evidence demonstrating a current vision condition.  In particular, there are no post-service outpatient treatment or other medical records documenting the claimed vision condition at any time following his separation from service in 1991.  See 38 C.F.R.  § 3.309(a) (2011).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.) 

The Board has no reason to doubt the sincerity of the Veteran's belief that he has a vision condition as a result exposure to caustic fluids during his military service.  Indeed, he is competent to testify as to symptomatology such as experiencing irritation in his eyes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Veteran was provided with a VA examination based on the competency of this observation.  However, as noted above, the objective evidence fails to show any currently manifested vision condition.  Moreover, the Veteran, as a lay person, is not competent to opine that any symptomatology associated with his eyes is attributable to a particular underlying disability.  

In the absence of any probative evidence of the existence of a current vision condition, the claim fails to satisfy the first Hickson element, and service connection may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (noting that service connection cannot be granted if the claimed disability does not exist).  Accordingly, the first Hickson element, evidence of a current disability, has not been met, and the Veteran's claim fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a vision condition is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


